Name: Council Regulation (EEC) No 4115/86 of 22 December 1986 on imports into the Community of agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: Europe;  trade;  prices;  foodstuff;  tariff policy
 Date Published: nan

 No L 380 / 16 Official Journal of the European Communities 31 . 12 . 86 COUNCIL REGULATION (EEC) No 4115 / 86 of 22 December 1986 on import into the Community of agricultural products in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas the step-by-step elimination of the customs duties applied by the Community to imports originating in Turkey does not conflict with the principles and machinery of the common agricultural policy ; Whereas the elimination of customs duties by the Community , as provided for in Article 1 of this Regulation , is subject to the observance of normal conditions of competition by Turkey ; Whereas , in accordance with Article 119 of the 1979 Act of Accession , the Community adopted Council Regulation (EEC) No 3555 / 80 of 16 December 1980 determining the arrangements to be applied with regard to imports into Greece originating in Algeria , Israel , Malta , Morocco , Portugal , Syria , Tunisia or Turkey ( 2 ); Whereas the adaptation protocols consequent on the enlargement of the Community have not yet been concluded between the Community and Turkey ; whereas , in accordance with Articles 179 and 366 of the Act of Accession of Spain and Portugal , these Member States apply the most favoured nation treatment to Turkey ; Whereas this Regulation therefore applies to the Member States other than Greece , Spain and Portugal , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas , by its Decision No 1 / 80 , the EEC-Turkey Association Council decided to abolish the customs duties will applicable to imports into the Community of agricultural products originating in Turkey which may not yet be imported into the Community free of customs duty ; Whereas in respect of such products : ( a ) duties equivalent to or less than 2 % are to be abolished from 1 January 1981 ; ( b ) duties of more than 2 % are to be abolished in four stages according to the following timetable : Time table Rate of reduction As from 1 January 1981 30 % As from 1 January 1983 60 % As from 1 January 1985 80 % As from 1 January 1987 100 % HAS ADOPTED THIS REGULATION : Article 1 1 . Products originating in Turkey which are listed in Annex II to the EEC Treaty , other than those listed in the Annex hereto , shall be put into free circulation in the Member States other than Greece , Spain and Portugal free of customs duty . 2 . Products originating in Turkey which are listed in the Annex hereto shall be put into free circulation in the Member States other than Greece , Spain and Portugal at the levels of customs duty indicated in each case . ( c ) duties reaching a level of 2 % or less during the process of tariff dismantling are to be abolished completely ; Whereas it is necessary to take measures for the fourth period beginning 1 January 1987 ; Whereas , in the case of products for which Community rules require a certain import price to be observed , application of the tariff preference is subject to observance of that price ; Whereas , for certain products , detailed rules of application have been established as regards quantities of seasonal restrictions by the exchange of letters of 20 January 1981 between the Community and Turkey (*), account having been taken of the interests of both parties ; Article 2 1 . In case of products for which Community rules require a certain import price to be observed , application of the preferential tariff shall be subject to observance of that price . ( 2 ) OJ No L 382 , 31 . 12 . 1980 , p. 1 .( ») OJ No L 65 , 11 . 3 . 1981 , p. 36 . 31 . 12 . 86 Official Journal of the European Communities No L 380 / 17 In the case of fishery products for which a reference price is fixed , application of the preferential tariff shall be subject to observance of that reference price . 2 . For the purposes of the application of this Regulation , originating products means products fulfilling the conditions laid down in Association Council Decision No 4 / 72 annexed to Regulation (EEC) No 428 / 73 (*), as amended by Decision No 1 / 75 annexed to Regulation (EEC ) No 1431 / 75 ( 2 ). 3 . The methods of administrative cooperation for ensuring that imports of the products referred to in Article 1 benefit from the reduced customs duties shall be those laid down in Association Council Decision No 5 / 72 annexed to Regulation (EEC) No 428 / 73 , as last amended by Decision No 1 / 78 annexed to Regulation (EEC) No 2152 / 78 ( 3 ). the full duty on imports of that product into the Community until such time as the dumping, aids or other measures have been discontinued . 2 . The procedure applicable for implementing para ­ graph 1 shall be that stipulated in Council Regulation (EEC) No 1842 / 71 of 21 June 1971 on the protective measures provided for in the Additional Protocol to the Agreement of Association between the European Economic Community and Turkey and in the Interim Agreement between the European Economic Community and Turkey ( 4 ), without prejudice to the procedures defined in the Articles mentioned in paragraph 1 . 3 . In the event of disturbances or the threat of disturbances on the Community market resulting either from quantities or prices of exports of products originating in Turkey for which customs duties have been removed , consultations shall be held in the Association Council as soon as possible , without prejudice to the application , in the event of an emergency , of measures provided for in Community legislation . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 January 1987 . Article 3 1 . The reduction of customs duties by the Community as provided for in Article 1 shall be subject to observance by Turkey of the normal conditions of competition defined in Articles 43 to 47 of the Additional Protocol ; if a given product is found to have been the subject of dumping , aids or measures incompatible with the principles set out in the Articles referred to , the Community may, without prejudice to the other provisions of those Articles , reimpose This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW (M OJ No L 59 , 5 . 3 . 1973 , p. 73 . ( 2 ) OJ No L 142 , 4 . 6 . 1975 , p. 1 . ( 3 ) OJ No L 253 , 15 . 9 . 1978 , p. 1 . ( 4 ) OJ No L 192 , 26 . 8 . 1971 , p. 14 . No L 380 / 18 Official Journal of the European Communities 31 . 12 . 86 ANNEX CCT heading No Description Rate of duty( % ) 07.01 Vegetables , fresh or chilled : A. Potatoes : II . New potatoes : a ) From 1 January to 15 May :  From 1 January to 31 March Free  From 1 April to 15 May 15 b ) From 16 May to 30 June 21 F. Leguminous vegetables , shelled or unshelled : II . Beans (of the species Phaseolus ): a ) From 1 October to 30 June :  From 1 October bis 31 October 13 with a I min. of I 2 ECU per 100 kg net  From 1 November to 30 April Free  From 1 May to 30 June 13 with a min. of 2 ECU per 100 kg net b ) From 1 July to 30 September 17 with a || min. of I 2 ECU per 100 kg net III . Other :  Broad beans (Vicia faba major L. ):  From 1 May to 30 June 14  From 1 July to 30 April Free  Other Free H. Onions , shallots and garlic : I  Onions :  From 16 May to 14 February 12  From 15 February to 15 May Free  Shallots and garlic Free T. Other : I. Vegetable marrows ( including courgettes ):  From 1 March to 30 November 16  From 1 December to end February Free II . Aubergines :  From 1 May to 14 January 16  From 15 January to 30 April Free 31 . 12 . 86 Official Journal of the European Communities No L 380 / 19 CCT heading No Description Rate of duty( % ) 07.01 (cont'd) T. III . Other :  Celery sticks :  From 1 January to 30 April  From 1 May to 31 December  Pumpkins :  From 1 December to end February  From 1 March to 30 November  Other Free 16 Free 16 Free 08.04 Grapes , fresh or dried : A. Fresh : I. Table grapes : a ) From 1 November to 14 July : 2 . Other :  From 1 November to 14 Nqvember  From 15 November to 30 April  From 1 May to 17 June  From 18 June to 14 July b ) From 15 July to 31 October :  From 15 July to 17 July  From 18 July to 31 October 18 Free 18 Free Free 22 08.05 Nuts other than those falling within heading No 08.01 , fresh or dried , shelled or not : ex G. Other :  Hazelnuts 4(a ) 08.07 Stone fruit , fresh : D. Plums : I. From 1 July to 30 September 15 with a min. of 3 ECU per 100 kg net II . From 1 October to 30 June :  From 1 October to 30 April  From 1 May to 15 June  From 16 June to 30 June 8 Free 8 08.09 Other fruit , fresh :  Melons :  From 1 November to 31 May  From 1 June to 31 October Free 11  Water melons :  From 1 April to 15 June  From 16 June to 31 March Free 11  Other Free ( a ) Duty exemption within the limits of an annual Community tariff quota of 25 000 tonnes . No L 380 / 20 Official Journal of the European Communities 31 . 12 . 86 CCT heading No Description Rate of duty( % ) 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : C. Tomatoes Free ( a ) 20.06 Fruit , otherwise prepared or preserved , whether or not containing added sugar or spirit : B. Other : II . Not containing added spirit : c ) Not containing added sugar , in immediate packings of a net capacity : 1 . Of 4,5 kg or more : aa ) Apricots :  Pulp  Other 17 ( b ) Free ( a ) Under the conditions which have been determined by an exchange of letters (OJ No L 65 , 11.3 . 1981 , p. 36 and OJ No C 325 , 12 . 12 . 1981 , p. 15 ). ( b ) Free within the limits of an annual tariff quota of 90 tonnes .